CENTURY CAPITAL MANAGEMENT TRUST Certification Pursuant to Section 906 of the Sarbanes-Oxley Act With respect to the report on Form N-CSR filed for Century Capital Management Trust (the "Trust") for the semi-annual period ended April 30, 2013 (the “Report”), the undersigned hereby certify, to the best of their knowledge, to the following: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Trust. Date:July 8, 2013 By:/s/ Alexander L. Thorndike Alexander L. Thorndike Principal Executive Officer By:/s/ Julie A. Smith Julie A. Smith Principal Financial Officer
